UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4394


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIO NOYOLA-CAMPOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cr-00279-D-1)


Submitted:   February 24, 2011            Decided:   March 21, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Raleigh, North
Carolina; Stephen C. Gordon, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant.    George E.B. Holding,
United States Attorney, Jennifer P. May-Parker, Joe Exum, Jr.,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julio Noyola-Campos pled guilty to illegal reentry, 8

U.S.C. § 1326 (2006), and was sentenced to a term of fifty-four

months imprisonment.          He appeals his sentence, contending that

the district court abused its discretion in sentencing him near

the high end of the advisory guideline range.                    We affirm.

             We review a sentence for procedural and substantive

reasonableness.       Gall v. United States, 552 U.S. 38, 51 (2007).

We must first ensure that the district court did not commit any

“significant    procedural        error,”       such    as    failing    to       properly

calculate the applicable guidelines range, failing to consider

the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2010) factors, or

failing to adequately explain the sentence.                     Id.     Noyola-Campos

does not claim that any procedural error occurred.

             If no procedural error occurred, we then consider the

reasonableness    of    the     sentence       under     an   abuse    of     discretion

standard.       Id.        Noyola-Campos         contends       that    the       16-level

increase he received for his previous deportation after being

convicted of a firearms offense resulted in an “artificially

high”   guideline      range.        However,          the    range    was    correctly

calculated, as Noyola-Campos conceded at sentencing, and thus is

not artificially high.            He also claims that the district court

abused its discretion by sentencing him at the high end of the

range   in   light    of    his    prior       conviction      because       he    was   no

                                           2
different from other defendants who reenter after committing a

firearms offense.           The court explained that deterrence was its

chief reason for imposing a sentence toward the high end of the

range because Noyola-Campos had not been deterred from illegally

returning by his previous federal prosecution.

               A    sentence     imposed   within      a     properly    calculated

guidelines         range   enjoys   a   presumption         of   reasonableness   on

appeal.    United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008);

see   Rita         v.   United   States,       551   U.S.    338,   346-56    (2007)

(upholding appellate presumption of reasonableness for within-

guidelines sentence).            We are satisfied that Noyola-Campos has

failed    to       rebut   the   presumption.        We     therefore   affirm    the

sentence imposed by the district court.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           3